               Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 1 of 12




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20299717
Notice of Service of Process                                                                            Date Processed: 08/27/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Insurance Corporation
                                              Entity ID Number 2538339
Entity Served:                                Liberty Insurance Corporation
Title of Action:                              Thelma Ellen vs. Liberty Insurance Corporation
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-58290
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/26/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Shane McClelland
                                              713-987-7107

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                       Exhibit
                                                      EXHIBIT
                                                      _________
                                                          A
    Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 2 of 12


                                                     CAUSE N0. 2019.58290

                                                     RECEIPT NO.                        0.00                    CIV
                                                                                             TR 4 73660894
     PLAINTIFF,: CARTER, THELMA                                                      In The 270th
             Vs.                                                                     Judicial District Court
     DEFENDANT: LIBERTY INSURANC6 CORPORATION .                                      o£ Harris County, Texas
                                                                                     270TH DISTRICT COURT
                                                                                     Houston, TX
                                                         CITATION
     THE STA'.CE OF TEXAS
     County of Harris



     T0: LIBL•'RTY INSURANCE CORPORATION BY SERVING ITS AGENT FOR SERVICE OF
         PROCESS CORPORATION.SERVICE COMPANY
         211 E 7TH STREET SUITE 620 AUSTIN TX 78701
         Attached is a copy of PLAINT.IFFS ORIGINAL~PETITTON AND REQUEST_FOR DISCL!JSURE

     This instrument was filed on the 21st dau of,Auuust, 2019, in the above cited cause number
     and court. The instrument attached describes the clai:m against you.

          YOU HAVE BEEN SUED, You m,sy employ an attorney. If you or your attorney do not file a
     written answer with the District Clerk who issued this citation by 10:00 a.m on the 14onday
     next fo.11owing the expiration of 20 days after you were served this citation and petition,
     a default judgment may be take;n against you.
     TO OFFICER SERVING:
           This citation was issued on 21st day of August, 2019, under my hand and
     seal of said Court.


     Issued at recruest of:                ~4a~:' F       ,~'0~5 MARILYN BURGESS, District Clerk
     MCCLELL:4ND, SIiANE                   } V(            ) Z? Harris County, Texas
     440 COBIA DRIVE, STE 101              t4~ %          ;+€ 201 Caroline, Houston, Texas 77002
     KATY, TX 77494                                                 ~tii' (P,O. Box 4651, Houston, Texas 77210)
     Tel: (7:13) 987-7107                      a ISf .._.._......''      .
     Bar No:: 24046383                         ~ p r
                                                   S~'Generated By: CUERO, NELSON 7MM//11307361
                           _
                                            OFFICER/AUTHORIZED PERSON RETURN                                               _
     Came to hand at/o,I o'clock /T.M., on the ~Zday of
                                —
     Executed'at (address)                       ,                                                                      in

     -            ---
                                   County at           o'clock'
                                                                  —
                                                                    .M., on the          day of                  -    ...._.V.~
                , by delivering to                                    ~.            _ defendant, in person, a

~    true copy of this Citation together with the accompanying                      copy(ies) of the Petition

     attached thereto and I endorsed on said copy of the Citation the date of delivery.
     To certify which I affix my hand officially this       day of


     FEE: $

                                                                            of                             County, Texas


                                                                   By.. .. ., . .     _ .      .. ... ..   .. .. .    •.
                        Affiant~                                                      Deputy

     On this day,                                  __ .    _, known to me to be the person whose
     signature appears on the foregoing return, personally appeared. After being by me duly sworn,
     he/she.stated that this citation was executed by him/her in the exact manner recited on the
     return.

         SWORN TO AND SUBSCRIBED BEFORE ME, on this                day of


                                                                                      Notary Public




                                                       •73660894` '                                                               ~l
         N.INT.CLTR.P
                                                                                                                                    ~6, / I~
                                                                                                                                  ~3~~n~
                                                                                                                                  V
Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 3 of 12

                                                                                                        8/21/2019 1:00 PM
                                                                            Marityn Bur49ess - Distiict Clerk Hanis Caunty
                                                                                                 EnvelopeNo.36152659
                          2 ®~ o,1-5i~2a1® / C~~,erla 2/ ®                                              By: Nelson Cuero
                                                                                                Filed: 812112019 1:00 PM

                                   Cause No.


THELMA ELLEN AND IRVIN CART'ER, §                                IN TI-iE DISTRIC'T COURT OF
                                             §
       Plaintiffs.,                          §
                                             §
 I
V.
                                              }~                           IUDICIAL. DISTRIC'I'
V                                             Y§
LIBERTY INSURANCE                             §
CORPORATION,                                  §
                                              §
       Defendan.t.                            §                    HARRIS COUNTY, TEXAS

      PLAINTILF`1F'S' ®RIGIli1AL PI;TITIQIri ANI) IiE[,)17EST FO12 DISCLOSLTRE

TO THE HONO'RABLE NDGE OF SAID COURT:

       COMENOW, ThelmaEllen and Irvin Carter ("Plaintiffs"), and tile this, their Original

Petition and Request for Disclosure aga.inst Defendant Liberty Insurance Corporatiori

("Defendant"), aud in support thereof would respectfully show unto the Court the folllowing:

                               DISC®'VEI2Y COIYTR®L PILAIV

       Plaintiffs intend to conduet discovery in this matter under Level 3, in accordance with

Tehas Rule of Civil Procedure 190.4,

                                            PAI2'I'IES

       1.       At all relevant times, Plaintiffs owned a house at 7815 Candlegeen Lane,

Hot.tston, TX 77071.

       2.       Defeidant is an insurance company doing business in the State of Texas and may

be served with process b_y sei-ving its agent for service of process, Corporation Servlce Collipany,

211 E. 7`tl Street, Suite 620, Austin, Texas, 78701.
                                 Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 4 of 12




                                                                                                JURIS:DICTItJN ANI1 VE1yiiJE

                                                ~.             This Court has jurisdiction over the cause of action because the amount in

                                  controversy is within the jurisdictional limits of the Court.

                                                 4.             All or a substantial part of the events or omissions giving rise to this lawsuit

                                  occurred in Harris County, Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code § 15,002,

                                  venue is proper in Harris County, Texas. The damages being souglht by Plairitiffs are: in excess of

                                  the minimum jurisdictional recluirements of this Court.

                                                 5.             The Court has personal jurisdiction over De£endant because Defendant does

                                  business in the State of Texas and.because Defendant issued at policy of insurance covering

                                   property that is located in this district.

                                                                                                            P:LAINTTIPFS' L®SS.

                                                 6.             Plaintiffs owned the property at 7815 Candlegeen Lane, Houston, Tx: 77071 (the

                                  "Property") at a1l relevant times.

                                                  7.            The Propercy sustained significant windstorm damage when Hurricane Harvey

                                   ("Harvey") struck the Houston, Texas area on or about August 26, 2017,

                                                    8.          Defendant issued an insurance policy (Policy lJo. 113729803533570) (tlie

                                   "Insurance Policy") covering the Property, which was in full i:orce and effect at the time Harvey

                                   struck.

                                                    9.           Pl.aintiffs had paid all premiums fo.r the Insurance Policy when Harvey dama.ged

                                   Plaintiffs' property.

                                                    10.          The Insurance Policy covered Plaintiffs' Property for damage caused by

                                   windstorm, among other perils.




                                                                                                                                  2




:t:^;^.3~::a::~v..'.:~.:s:a~.::y-x•-~ayx-:x--r-'=-:>::..-r.;.-e-:+.:rx:..:::_..~-:~:a.-~a-a..+_--a::.e-'::-.~.~+~e:~rxx;r.m:.:.w.:.:.:+u.-+yl~.aa9w-.aa:..-.rt -o_ -.;+::~,.,... e•.-:7.:M•m-: -weec.s~•.-+e:.a..:-..-.:--cx,~--+*w.-•...w.w...w.,.•.wa~....w...o..
                            Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 5 of 12
      r




                                          11.         Plaintiffs have already incurred and will incur signiticant expenses to repair the

                            windstorrn dama,e that Harvey caused at the Property.

                                           12.        Shortly after Harvey, Plaiintiffs notified the Defendant of daniages sustained as a

                            result of Harvey and made a claim for benefits under the Insurance Policy.

                                           13.        Defendant assigned an adjuster to investigate and adjust the loss.

                                           14.        Tlie adjuster visited the propert_y but failed to fial.ly and fairly investigate the loss.

                                           15.        Ttie adjuster prepared a damage estimate but fa.iled to abide by the terms of the

                             Insurance Policy, the Defendaiit's general company claims handling standards, atid/or with

                             recognized claims handling standards.

                                           16.         The adjuster improperly omitted and undervalued covered losses from windstorm

                             damage caused by Harvey to the Plaintiffs' Pi-operty.

                                           17.         Defendant failed to pay'Plaintiffs for covered windstorm damage to the Property

                             caused by Harvey.

                                            18.        Plaintiffs submitted a damage assessment to the Defendant, seeking paynient of

                             the damaged propert.y, less th.e policy deductible.

                                            19.        The amount sought by the Plaintiffs was based on a firsthand inspection and

                             damage assessment prepared by Plaintiffs' experts. The damage assessment includecl a room-by-

                             room, line-by-lin.e, unit cost damage estimate. Plaintiffs' experts found that the windstorm

                             damage greatly exceeded the amount and scope of the Defendant's adjustnient.

                                            20.        Defendant has unreasonably refused to acknowledge Plaintiffs' expert's damage

                              assessmeit as a basis for coverage and has faileci to issue payment based on said dan,lage

                              assessment.

                                            21.. Harve_y windstorm caused every loss Plaintiffs have identified.



                                                                                                                3




                                                                                                        -~,;: - -:
... .. .. ,.. , ~~:~~~.:..--t:.x ..~~- . ...~:~.~.,: ~-q.~~ _ .::,~,.,. . .- . ,- ,~,• ~:- . .. ,- ~._ ~..           ., ~: ."   -~-~.. _~-._ ~ . _ . ~_.~.~:...... K.:.~ ~:..._: . _~ ........ _. : ~ -. _ _ ...._, ... .
                                  Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 6 of 12




                                                   22.          Defendant knows that Pllaintiffs are entitled to payment of insura.nce proceeds

                                  under the ternis of the homeowner's policy that Defendant issued for the items of loss that

                                  Plaintiffs have identified.

                                                    23.          Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

                                   losses for which Plaintiffs seck insurance proceeds.

                                                    24.          Defendant's actions constitute a breach of the common law duty of good faith and

                                   fair dealing.

                                                    25.          Defendant has knowingly and intentionally misrepresented Piaintiffs' insurance

                                   coverage to Plaintiffs to avoid complying witli its contractual obligation to pay for Plaintiffs'

                                   covered losses due to Harvey windstorrn damage.

                                                    26.          Defendant's obstinate ref-usal to acknowledge i.ts coverage responsibilities out of

                                   cotirt has reduired Plaintiffs to file this action, thereby causinl; Plaintitfs and this Court to endure

                                   unnecessary burden, expense, and delay.

                                                    27.          Plaintiffs have filed this suit to recover the amount owed ulider the Insurance

                                   Policy, which Defendant wrongfully de:nied.

                                                                                                                          C®UNT1
                                                                                                       BREAC>E[ OP CDNTRAC'7C

                                                    28.          Plaintiffs hereby repea.t and incorporate by reference the allegations in tlie

                                    preceding paragraphs of this Petition as if set forth fully herein.

                                                     29.          Plaintiffs and Defendamt entered into a contract for insurance coverage when

                                    Plaintiffs purchased and Defendant issued the lnsurance Policy.

                                                     30.          Plaintiffs paid their policy premiums and otherwise niaintained the Irtsurance

                                    Policy, wliich was in good standing at the time the Property sustained windstorm loss in 1lugust

                                    2017,


                                                                                                                                    0




                                                                                                                                                                    . -xr+~:.,.;:r~.....zda..rcr.>w..~:...v^.-t~~a,.:.~c:x:,_::::.ve-•xx-++...»..+-•..,:-+....,w:w~,..-•
•xt...~-~.:_+9r~x:a1:.-:- •r^.•s.:'~'~-;4`r ~':.r:- "c -a-+s., x•ta:~"a^:.-:x_-rr:,w.--;-.:~•.-r.a«•:>ar-ea...•-.e.x..`-a'~.uc~1-XCx•.-;-'u-:,....•..w~ . ..':-e_.,
Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 7 of 12




        31.    Plaintiffs have eomplied with all obligations owed under the Insurance Policy,

including conditions precedent to recovery.

        32.    Defendant, liowever, has breached its contractual obligations by wrongfully

denying coverage and failing to issue paytnent for the amount owed on this claim as documented

in Plaintiffs' written demand for payment and supporting documents.

        33.    Defendant's improper denial has harmed Plaint:iffs by denying the money to

which Plaintiffs are entitled under the ts:rms of the Insurance Policy.

                                           COVJNT II
                         YIOI,ATION OI+' TEXAS INSiJRANCE CODE:
                           IJNFAIR SETTI.,EMENT PItAC'I'ICES AND
                     11'i[ISItEPItESEN'I'ATION OF INSIJIEZANCE POY.ICY

       35.      Plainteffs hereby repeat and incorporate by reference the allegatioiis in the

preceding paragraphs of this Petition as if set forth fully herei.n.

       36.      Defendant's conduct constitutes niultiple violations of the Texas Insurance Code,

Unfair Settlement Practices, Tex. Ins. C;ode § 541.060; and 1Vlisrepresentation of Tnsurance

Policy, §541-061, All violations under this article are made actionable by Tex. Ins. C:ode §

541.151.

        37.     Defendant's practice of misrepresenting to Plaintiffs material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and dec-eptive act or

practice in the business of insurance. Tex. Ins. Code § 541.060(a)(1); § 541.061.

        38,     Defendant's practice of failing to attempt in good faith to effecttiate a. prompt,

fair, and equitable settlement of the claim, even though Defendant's liability under the Insurance

Policv was reasonably clear, constitutes an unfair iiiethod of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 547 .060(a)(2)(A); ~.

541.061.

                                                    5
Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 8 of 12




        39.     llefendant's practice of failing to promptly provide Plaintiffs with a reasonable

explanation of the basis in the Policy, in relation to the facts or applicable taw, for their failure to

offer a compromise settlement of the claim, constitutes an uiifair metliod of competi tion and ffli

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

§ 54l .06.1.


        40,     Defendant's practice of refusing to pay Plaintiffs' claim without conclucting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defendant's acta described herein, together and singularly, were done

"lcnowingly" as that term is used in the Texas Insurance Code and were a producing cause of

Plaintiffs' dama,es described herein.

                                         CCDUi9T IIl
                         VIOI.ATI®N ()F TEXAS INSUItANCE C®DE:
                              Pit®1VIPT PAV1dIENT ®P' CLA1ylS

        42,     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        43.     Defendant's conduct co:nstitutes multiple violations of the Texas lnsurance Code,

Prompt Payment of Claims. Tei. Ins. C'ode, Chapter 542. All violations made under this article

are made actionable by Tex. Ins. Code § 542.060.

        44.     I;►efendant's failure to acknowledge receipt of Plainti£fs' claim, conirnence

investigation of the claim, and request from Plaintiffs all items, statements, and forms that they

reasonably believed would be required -vvithin the applicable time constraints, constiti►tes a non-

prompt payment of claims and a violation of Tex. Ins. Code § 542.055.




                                                    6
            Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 9 of 12
.
1   .




                   45.     Defendant's failure to notify Plaintiffs in writirig of its acceptance or ~rejection of

            the claim within tlie applicable time constraints, constitutes a non-prompt payment of the claim.

            Tex. Ins. Code § 542.056.

                   46.     Defendant's delay of the payment of Plaintiffs' claim following its recei pt of all

            items, statements, and forms reasonably requested and required, longer than the amount of time

            provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                                   CCDUNT IV
                           BREACH DlF' DU'I'Y OlF G®DD FA.CCIEI AlV°D FAI Z DEALIIoIG

                   47.     Paintiffs hereby repeat and incorporate by reference the allegations im the                 I

            preceding paragraphs ofthis Petition as if set forth fully hereiii.

                    48.     T',kre Insurance Policy was an insurance contract that existed between the Plaintiffs

            and the Defendant. The Insurance Policy provided coverage for named windstornis during the life

            of the policy, providing coverage for dwelling.

                    49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faith

            and fair dealing to the Plaintiffs.

                    50.     However, Defendant engaged in fraudule:it, deceitful, and ot:her conduct

            inconsistent with its contractual obligations to Plaintiffs.

                    51.     By failing to tirnely and adequately assess the Plaintiffs' damages, refusing to

            properly adjust the loss, and refusing i:o pay money it owed under the Insurance Policy, despite

            knowing the damage was covered tliereunder, Defendant has acted arbitrarily, capriciously, in a
        m


            manner inconsist:ent with the reasonable expectations of the Pl aintiffs, and in violation of the duties

            of good faith and fair dealing.




                                                               7
    Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 10 of 12
>




            52.     For these rea.sons and others set out in tliis Petition, Defendant breached the duty

     of good faith and fair dealing owed to the Plaintiffs, proximately causing PlaintitTs to suffer

     damages, including economic damage and emotional distress caused by the denial.

            53.     Defendant is liable to Plaintiffs for compensatory, consecluential, atid punitive

     damages as well as attorney fees, costs, expenses, pre judgment interest, and all otlier danlages

     and relief as this Court deems just and appropriate.

                                        COUNT V
                    VIOLATION OF TEXAS DECEPTIVIE ThaADE PRACTICES/
                              COIelSUlWEI8 PItO`I'ECTION ACT

            54,     Plaintiffs hereby repeat and incorporate by reference the allegations in the

     preceding paragraphs of this Petition as ifset forth fully herein.

            55.     Defendant has cominittesd violations of the Texas Deceptive Trade

     Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 1.7.46, et seq., of the Texas

     Business and Commerce Code, provides additional protection to consumers who are victims of

     deceptive, improper, and/or illegal practices, including the award of treble damages for knowing

     violation, and for attorneys' fees. Defendant's conduct in engaging in such acts and practices has

     resulted in actual and consequential damages to Plaintiffs and supports an award for treble
                    C
     damages.

             56.    Each of Defendant's acts described herein, tog;ether and singularly, were done            '

     "knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

     producing cause of Plaintiffs' damages described herein.

             57.    Plaintiffs are entitled to actual damages resulting froin these violatioiis of the law.

     These damages include the surns Defendant has wrongfully refused to pay and any consequentia.l

     damages t.o Plaintiffs' economic welfare in the future, including any exacerbation of economic



                                                       0
Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 11 of 12




condition occasioned by the delay in payment of these clainis. Plaintiffs are also entitled to

recovery of treble damages for Defendant's knowing violations.

                                             DE1 ii'.IAGES

         58.     The above described acts, omissions, faihues, and conduct of Defend.ant have

caused Plaintiffs to suffer damages which include, without linlitation, the cost to properly repair

the damage to Plaintiffs' property.

         59.     Defendant "knowingly" and "intentionally" committed deceptive tracSe practices

and unfair 'rnsurance practices as those tenns are defined in the applicable statutes. As a result,

 Plaintiffs are entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

 541 and 542 of the Texas Insurance Code.

         60.     Defendant's breach of its duty of good faith and fair dealing owed to Plaintrffs

 was done intentionally and with malice and gross negligence as those ternis are defined in

 Chapter 41 of the Texas Civil Practice and Reinedies Code. These violations are the type of

 conduct that the state of Texas protects its citizens against by the imposition of exemplary

 damages.

         61,     Therefore, Plaintiffs seek the recovery of exen-iplary damages in an amount to be

 determined by tl-he finder of fact that is sufficient to punish Defendant for its wrongful conduct

 and to set an example to deter this Defendant and others siinilarly situated from committing

 sirnilar acts in the future.

         62.      A.s a result of Defendant's conduct described herein, Plaintiffs have been forced

 to retain the undersigned attoniey to prosecute this action. Plaintiffs are entitled to recover

 reasonable attorneys' fees under any applicable statute.




                                                   0
                                    Case 4:19-cv-03610 Document 1-1 Filed on 09/24/19 in TXSD Page 12 of 12




                                                      63.             Plaintiffs are entitled to the recovery of attorneys' fees necessar_y to aj:ford its

                                      rights, along witli the costs and expense:s set forth by law.

                                                      64.             Plaintiffs seek monetaiy relief over $100,000 but not more than $200,000.

                                                                                                         dtEQUI!;ST.1F'DI?; .DISCLOSIJRE


                                                      Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defenelant disclose

                                      the materials described in T.R.C.P. Rule 194.2.

                                                                                                                  1'IL4.4'ER FC)R RELIIEF

                                                      WHEREFORE, PREI4fISES CONSIDERED, Plaintiffs pray that Defendant be cited to

                                      appear and answer, and that after a trial on the merits, Plaintiffs recover from Defendants

                                      damages for all causes of action described above, extra contractual damages as a.11owed by law

                                      and the causes of action described above, attorneys fees, costs of court, and all intere:st allowed

                                      by statute and commo.n law and for such other relief to wliich Plaintiffs may be entitled, both in

                                      equity and at law,

                                                                                                                                                    Respectfizlly submitted,


                                       August 21, 2019                                                                                              s/ Shane :McClelland
                                                                                                                                                    Shane McClelland
                                                                                                                                                    TX Bar# 24046383
                                                                                                                                                    Attorney-in-Charge for Plainti.ff
                                                                                                                                                    The Law Offices of Shane McClelland
                                                                                                                                                    440 Cobia Drive, Suite 101
                                                                                                                                                    Katy, Texas 77494
                                                                                                                                                    Phone: ( 713) 987-7107
                                                                                                                                                    Fax: (832) 827-4207
                                                                                                                                                    Email: Shane@hmtrial,com


                                                                                                                                                    Allorney, for Plcrinti ffs




                                                                                                                                             10



                                                           ...........~....~..•"'....
x~'~'."~~:...Y-.'.:"'~jK'.=_m...~.V.....:"~'..^...y. w~..x                         ...Y.'._".e`":5.'V.~'\s:f.3Y......^6+'G.s..~.Cs~:.J:!~~:C~,:h:     "-u-A::::%+::....-.._V   .!~%:.'V-...... ...1.. a" . .i~a.Y:f . -.~'.,- ...s.......-~b'
